It was conceded on the argument that an assessment if properly made would contain a personal charge against the individual named on the roll as owner of the land, as well as a lien upon the land itself This is undoubtedly so though it requires some care to find the authority to make the personal charge. The statute declares that the common council shall have power to cause the expenses of such an improvement as this "to be assessed upon the real estate in said city deemed benefited by such improvement in proportion to the benefits resulting thereto as nearly as may be." For this purpose the common council is to appoint assessors, who are to "make an assessment roll, briefly describing the land on which any assessment is made, and assess the amount fixed by the council upon the property benefited as equitably as they can." The assessment when completed is, if approved, to be confirmed by the council. (Laws of 1849, p. 229, § 11.) Thus far the proceeding would seem to be against the land only. Then it is provided that all local taxes and assessments imposed by the common council shall be liens on the real estate on which they are assessed, and that the same proceedings shall be had for the collection and accounting for these taxes and assessments as are provided for the collection of and accounting for the general annual tax. (Act of 1843, tit. 5, § 8, p. 135.) By referring to the enactments respecting the annual *Page 389 
tax, we find that the assessment roll is to be delivered to the collector, with the warrant thereunto annexed commanding him to levy and collect the several sums in the roll specified against the persons or property therein mentioned or described and remaining unpaid, in the manner provided by law for the collection and levying of county taxes by town collectors; and it is further declared that the collector shall have and possess all the power and authority conferred by law on the collectors of county taxes. (Laws of 1849, p. 227, § 7, amending § 4, oftit. 5, of the act of 1843.) Again by section six of title five of the act of 1843 all taxes and assessments remaining unpaid for three months may be recovered with interest against any person liable therefor. This clearly contemplates a personal liability in addition to the lien upon the land. The general tax law for county taxes, as is well known, requires the names of the taxable inhabitants to be set down in the first column of the roll; then the warrant authorizes the collection of the tax of the persons named in the roll by distress and sale. (1 R.S.,
390, § 9, 396, § 37.) From these different provisions I collect that, in making assessments for local improvements in Buffalo, as the law stood when this transaction took place, the roll should contain the name of the owner of the land assessed, and that the tax is a personal demand against him, which may be enforced by levy and sale of his personal property. This leads us to the question which was warmly disputed on the argument, namely, whether the common council, in making the new roll, which had become necessary in consequence of the imperfect description of the lots in question on the roll made by the assessors, could insert the name of a person as owner different from the one inserted in the assessors' roll. In effect the common council did insert the name of the plaintiff instead of the name of Whitney, which was on the former roll, and the consequence of such change if legal is that the plaintiff was made personally chargeable with this assessment. It is argued by the plaintiff's counsel that the *Page 390 
only circumstance which gave the common council jurisdiction to make a new roll was that these lots were not properly described. The change then it is argued should be such only as the exigency required, that is to say, the rectification of the description. Under color of such a power, the council, it is insisted, had no right to change the former roll in a matter in which it was in all respects regular. The authority of the council, it is said, is limited to correcting the description. The language of the statute, however, is that the council in such cases has power to order "a new roll to be made out." This new roll is to be filed and "to become a lien on such lands," and the money mentioned in it is to be collected in the same manner as original rolls are collected and inforced. (Laws of 1848, p. 117, § 26.) It is not a mere correction of the former roll as to the description of the land that is authorized to be made, but a new roll. The lien created by the assessors' roll is not continued, but a fresh lien is established. The new roll is itself to become a lien. This substituted lien takes date from the time the roll is filed or confirmed, and only from that time. In the meantime, changes in ownership may have taken place, and the person named as owner when the assessors' roll was prepared may not be the owner when the new one is made out. But there is no authority, express or implied, to insert the name of a person in the roll who is not the owner of the land assessed. The party personally liable is the one who owns the land when the lien is created. It would be incongruous to make a personal charge against one person while you annex a lien to the land of another for the same burthen. There is no cause for making the personal charge, except that the person upon whom it is made is the owner of land benefited by the improvement; when such a person is found a lien is imposed upon his land, and in order to afford an additional remedy for its collection he is made personally liable for its payment. In my opinion, the intention of the legislature in allowing the common council to *Page 391 
make a new roll in the case of imperfect descriptions of land was, in the first place, to make the description certain and then to make such other alterations as the change of circumstances occasioned by the lapse of time had rendered necessary. They are required to make a perfect roll, and to do so they must charge the individuals with the assessment whom they find to be the owners when the new roll is made.
It was not necessary for the defendant to prove that the plaintiff had become the owner of the land. If he lived in the city, and it is not asserted that he did not, the council had jurisdiction in the case, and the exercise of that jurisdiction cannot be questioned in an action of tort. The council determined, in a case within their jurisdiction, that the plaintiff as the owner of this land was personally liable for this tax. That is sufficient for their protection and for the protection of the corporation of which they were officers.
The judgment of the Supreme Court should be reversed.
PRATT and ROOSEVELT, Js., concurred in this opinion.
Judgment affirmed.